Title: From George Washington to Robert Cary & Company, 18 September 1762
From: Washington, George
To: Robert Cary & Company

 

Gentn
Mount Vernon 18th September 1762

The Inclosed is a Copy of my last for Insurance on Tobacco’s as therein mentioned. I have now to acknowledge the receipt of your favours of April the 10th and 1st of May following, accompanying my Goods in the Unity, which came regularly to hand (and without damage) except the box of Shoes (said to be sent to Portsmouth) these have never yet appeared, nor do I know to whom to apply for them, as no Bill of Lading was forwarded, nor mention made in what Ship they were put; Captn Robson disavows any such coming to him. There must likewise have been a mistake in Shipping the Plows, for many of the most material parts being wanting, the rest, according to the Bill of Parcells, is entirely useless, and lye upon my hands a dead charge.
I am sorry to find that in spite of my utmost care & caution we fail in the Sales of our Tobaccos, & that the JC & DPC is brought into such low esteem as to sell for export at 3½ pr lb.; a practise & price never known till now. True I cannot, at the distance I live from York River, see to the management of the Tobacco in all its process, but as it is made under the usual director, and in the usual manner, and moreover as I am assured by the Inspectors that it is of the same quality & kind as formerly, I own I am a little surprized at the alteration of price indeed I shoud be more than a little so did I not know, that the Crops made in 1760 of which the 70 hhds pr Boyes was part were generally mean, occasioned by the incessant Rains that fell in the course of that Summer. You now Gentn have Thirty two hhds of mine, and fifty nine of Master Custis’s Tobacco Shipped in the Nautilus and Brunswick, which I hope will come to a better Market than the last and before I quit this Subject I must beg the favour of you to direct the Master of your York River Ship to be more cautious in his promises for the time to come, or a little stricter in adhereing to them, because for want of one of these I was very near having 40 hhds of my Tobo left in the Country, Captn Boyes punctually promising my Steward (as he writes me) to take all the Tobacco which I had ordered for you—namely 94 hhds—& when it came to the test refused 42

of them leaving him, short as the time was, to seek else where for a freight: now had the Captn informed him, or me at first, that he woud only take such a quantity, no harm woud have been done or disappointment happened for then I coud easily have added to my Consignments to Messrs Hanbury & others. The case I must beg leave to observe, is different with me from most other’s of your Corrispondants on York River because upon the arrival of the Fleet I direct my Steward in what manner he is to dispose of the Tobacco & in case of disappointments I am not upon the Spot to alter and change as Circumstances may require but must be subject to inconvenience, from the distance which others can easily extricate themselves from—besides, as I always have taken care to fulfil my own engagements with the Captns and shall continue so to do with punctuality I must expect in return the same strict observance from whomsoever I deal with—I have been induced to run into a more particular recital of this matter now, as it is the Second or third time I have been trifled with by the Master or manager of your Ships here, and therefore with more confidence shall ask your excuse for the trouble I have given you in this place. In expectation of the Lætitia’s arrival, I have refused such of my Potomack Tobacco as was intended for you, to other Ships upon Liberty by which means I shall miss the Convoy, & enhance the Insurance I fear.
With certainty I think I can venture to assure you now, that the Crops of Tobacco made in the Country this year must be short. experimentally I can say so of my own upon this River, and my Steward gives me no great hopes of expecting a better prospect on York; Tobacco must therefore I conceive sell well in consequence of the reduction. These things entirely disconcerts my intended experiments, mentioned in a Letter of the 28th of May, for I have not succeeded in any one sort of Tobacco which I then purposed to plant and my whole Crop falls short by at least one half, of the usual Compliment.
My Letter of the 11th will inform you of Captn Cuzzen’s return, please therefore to judge of the expediency of making fresh Insurance or not, and act accordingly. I apprehend that your Insurance woud run with Convoy, being so advised, and of course stand for nothing as She was obliged to Sail with out,

after waiting a considerable time for the Chesterfield Man of War. among the Goods sent in for Miss Custis (by the Unity[)] there came a black Callimanca Petticoat and full trimmed Night Gown of a straw coloured Lustring marked MPC. but as they were of Womens size, and not charged in her Account we concluded they must be packed up by mistake; and as some expence and risque woud accompany a return of them Mrs Washington will keep them herself, and the cost please to place to my acct.
I cannot Inclose my Invoices at this time because I have not yet got an acct of the necessaries wanted for our Plantation’s on York River, so soon as this comes to hand, and I every day expect it, the whole shall be forwarded. I am Gentn Yr mo. Obedt Servt

Go: Washington

